Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-11 are currently pending.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “two sides of the intersection of the first support rail strip of the linear track and the second power transmission rail strip of the curved track are provided with two second switching regions respectively” in lines 2-5. It is unclear by the claim language whether the applicant is reciting two second switching regions for each of the two sides of the intersection or one 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinzinger (US 2010/0000440 A1).
Regarding claim 1, Meinzinger teaches (Fig. 1-3): A track switching apparatus (Fig. 1-2) for rail trolleys, comprising: at least one linear track (A) having a first power transmission rail strip (Meinzinger, para. 0031, lines 4-11; annotated Fig. 1 below) and a first supporting rail strip (annotated Fig. 1 below) parallel to the first power transmission rail strip; a curved track (B) connected to the at least one linear 
Regarding claim 2, Meinzinger teaches the elements of claim 1, as stated above. Meinzinger further teaches (Fig. 1-3): at least one side of an intersection of the first supporting rail strip of the linear track (A) and the second power transmission rail strip of the curved track (B) is provided with a second switching region (annotated Fig. 1 below), and wherein the second switching region is further provided with a second switching unit (2) having a second base station (annotated Fig. 1 below), at least one second linear sliding rail disposed on the second base station, a second sliding seat (annotated Fig. 1 below) disposed slidably (Fig. 1-2) on the at least one second linear sliding rail (annotated Fig. 1 below), a second movement power source (annotated Fig. 1 below) disposed on the second base station and having a second transmission part (annotated Fig. 1 below) connected to the second sliding seat .

    PNG
    media_image1.png
    711
    698
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meinzinger (US 2010/0000440 A1).
Regarding claim 3, Meinzinger teaches the elements of claim 2, as stated above. Meinzinger does not explicitly teach that two sides of the intersection of the first support rail strip of the linear track and the second power transmission rail strip of the curved track are each provided with a second switching regions respectively, and each of the two second switching regions is provided with the second switching unit. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Meinzinger to mirror the track switching apparatus about a mirroring axis (annotated Fig. 1 below) to form a closed track configuration with a return loop, and therefore have a second switching region on each side of the intersection, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Meinzinger teaches the elements of claim 1, as stated above. Meinzinger does not explicitly teach that the curved track is disposed between two linear tracks parallel to each other and connected to the two linear tracks by two terminals thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Meinzinger to mirror the track switching apparatus about a mirroring axis .


    PNG
    media_image2.png
    711
    698
    media_image2.png
    Greyscale

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Meinzinger (US 2010/0000440 A1), in view of Turner et al. (US 5,482,231 A).
Regarding claim 6, Meinzinger teaches the elements of claim 2, as stated above. Meinzinger does not explicitly teach plural stands and each of which has a base, an assembly seat disposed on the base, and a lifting module disposed between the base and the assembly seat for connection, and wherein the assembly seat of each of the plural stands is for connecting a bottom of each of the first power transmission rail strip and the first supporting rail strip of the linear track, the second power transmission rail strip and the second supporting rail strip of the curved track, the first base station of the first switching unit or the second base station of the second switching unit.  
However, Turner teaches (Fig. 1-2): a stand (10) with a base (20a), an assembly seat (46) disposed on the base (20a), and a lifting module (38) disposed between the base (20a) and the assembly seat (46) for connection (Fig. 1-2), and wherein the assembly seat (46) of the stand (10) is for connecting a bottom of a rail. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meinzinger to include stands with a base, a lifting module, and an assembly seat for connecting to the bottom of the rail, as taught by Turner, in order to provide additional rigidity and support for the switch rail system, thereby limiting the movement of the stationary rails under operation. 
Regarding claim 7, Meinzinger and Turner teach the elements of claim 6, as stated above. Meinzinger does not explicitly teach that the lifting module of the stand comprises at least one screw having one end fixed to the base and at least one screw nut for screwing to the at least one screw, wherein the assembly seat comprises at least one locking hole at a bottom thereof for an insertion of the at least one screw, and wherein each of the at least one screw is screwed to two screw nuts for locking and fixing at an upper side and a lower side of the bottom of the assembly seat respectively.  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meinzinger to include stands with a base, a lifting module, and an assembly seat for connecting to the bottom of the rail, as taught by Turner, in order to provide additional rigidity and support for the switch rail system, thereby limiting the movement of the stationary rails under operation. 
Regarding claim 8, Meinzinger teaches the elements of claim 1, as stated above. Meinzinger does not explicitly teach plural stands and each of which has a base, an assembly seat disposed on the base, and a lifting module disposed between the base and the assembly seat for connection, and wherein the assembly seat of each of the plural stands is for connecting a bottom of each of the first power transmission rail strip and the first supporting rail strip of the linear track, the second power transmission rail strip and the second supporting rail strip of the curved track, the first base station of the first switching unit or the second base station of the second switching unit.  
However, Turner teaches (Fig. 1-2): a stand (10) with a base (20a), an assembly seat (46) disposed on the base (20a), and a lifting module (38) disposed between the base (20a) and the assembly seat (46) for connection (Fig. 1-2), and wherein the assembly seat (46) of the stand (10) is for connecting a bottom of a rail. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meinzinger to include stands with a base, a lifting module, and an assembly 
Regarding claim 9, Meinzinger and Turner teach the elements of claim 8, as stated above. Meinzinger does not explicitly teach that the lifting module of the stand comprises at least one screw having one end fixed to the base and at least one screw nut for screwing to the at least one screw, wherein the assembly seat comprises at least one locking hole at a bottom thereof for an insertion of the at least one screw, and wherein each of the at least one screw is screwed to two screw nuts for locking and fixing at an upper side and a lower side of the bottom of the assembly seat respectively.  
However, Turner further teaches (Fig. 1-2): the lifting module (38) of the stand (10) comprises at least one screw (38) having one end fixed to the base (20a) and at least one screw nut (44) for screwing to the at least one screw (38), wherein the assembly seat (46) comprises at least one locking hole (52) at a bottom thereof for an insertion of the at least one screw (38), and wherein each of the at least one screw (38) is screwed to two screw nuts (44, 38a) for locking and fixing at an upper side and a lower side of the bottom of the assembly seat (46) respectively (Fig. 1-2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meinzinger to include stands with a base, a lifting module, and an assembly seat for connecting to the bottom of the rail, as taught by Turner, in order to provide additional rigidity and support for the switch rail system, thereby limiting the movement of the stationary rails under operation. 

Allowable Subject Matter
Claims 4-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.

Regarding claim 4 and its depending claim 5, the prior art fails to teach guide wheel assemblies with a first fixing seat, which comprises a stand, at least one sliding rail press reducing gear at one lateral of the fixing seat and protruded from the second switching region for attaching to or detaching from a bottom of the third connection segment. It would not be obvious to modify the end bottom region of Meinzinger’s first supporting rail strip with a first fixing seat having a stand at the bottom and a first sliding rail press reducing gear disposed at one lateral thereof and protruded from the second switching region for attaching to or detaching from a bottom of the third connection segment. While Turner teaches rollers (56a, 58a) (see Fig. 1), these rollers are not located in the same position as the claimed sliding rail press reducing gear, and the Examiner finds no obvious reason to modify Meinzinger with Turner’s rollers at this particular location. I.e. Turner’s rollers (56, 58) do no protrude from a second switching region to engage a third connection segment. Such a modification would require improper hindsight reasoning. 
Regarding claim 10, the prior art fails to teach guide wheel assemblies with second fixing seat, which comprises a stand, at least one sliding rail press reducing gear at one lateral of the fixing seat and protruded from the first switching region for attaching to or detaching from a bottom of the first or second connection segment. It would not be obvious to modify the end bottom region of Meinzinger’s first supporting rail strip with a first fixing seat having a stand at the bottom and a first sliding rail press reducing gear disposed at one lateral thereof and protruded from the second switching region for attaching to or detaching from a bottom of the third connection segment. While Turner teaches rollers (56a, 58a) (see Fig. 1), these rollers are not located in the same position as the claimed sliding rail press reducing gear, and the Examiner finds no obvious reason to modify Meinzinger with Turner’s rollers at this particular location. I.e. Turner’s rollers (56, 58) do no protrude from a first switching region to .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-10179978-B2: Teaches a track switching apparatus with at least one linear track, a curved track, rail supporting strips, a first switching region with two switching units, a second rail switching region with a switch unit, and drives (21, 23, 25) for moving the slide.
US-20120273624-A1: Teaches a track switching apparatus with at least one linear track, a curved track, rail supporting strips, a first switching region with a switching unit, a second rail switching region with a switching unit, and drives for moving the slide.
US-5582371-A: Teaches a stand with a base, an assembly seat disposed on the base, and a lifting module with a screw and two nuts disposed between the base and the assembly seat for connection, and wherein the assembly seat of the stand is for connecting a bottom of a rail.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617